Title: From Thomas Jefferson to Alexander Hamilton, 9 [July] 1790
From: Jefferson, Thomas
To: Hamilton, Alexander



Dear Sir
New York [July] 9. 1790.

You were so kind as to say you would write to our bankers in Holland to answer my draught for a part of the balance due me for salary &c. I suppose in fact it will be necessary to clear their minds on the subject, for tho’ they know that the diplomatic expences in Europe were paid on the funds in their hands, yet as I am here they will naturally expect your instructions should accompany my draught. It will be for £350. sterling, expressed in gilders; I do not know as yet how many gilders exactly, nor in whose favor I shall draw. Messrs. Leroy and Bayard are to negociate the matter so that it may be finished in the morning before the packet sails and also before we set out on our party which I understand is to be at 9. oclock. It will suffice I presume if you say in general terms that I shall make the draught and that it will be for about £350 sterl. expressed in gilders. I apprehend a duplicate also of your letter will be necessary. I shall accompany them with a letter of advice naming the drawee and sum in gilders exactly. I will take the liberty of sending to you at 8. oclock in the morning for the letters; and am with great & sincere esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

